UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Shareholders DWS Mid Cap Growth Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. DWS Mid Cap Growth Fund's fiscal year had an encouraging start as a sustained equity rally took hold in October 2010 owing to improved corporate profitability, the U.S. Federal Reserve Board's (the Fed's) announcement of its second round of quantitative easing and favorable economic data.1 In late 2010, uncertainty regarding U.S. policy making diminished after the Obama administration and congressional Republicans reached a compromise regarding payroll tax cuts and unemployment benefits. U.S. gross domestic product (GDP) growth of 3.2% for the fourth quarter of 2010, the decline in the unemployment rate to 9% and a notable improvement in housing starts contributed further to positive market momentum. Favorable equity performance generally continued into the second quarter of 2011, but May and June were characterized by disappointing economic news, volatile commodity prices and growing fears of financial contagion from Europe's sovereign debt problems.2 Market behavior during this time also proved volatile as worsening U.S. economic reports sparked fears of a renewed recession. In the third quarter, equities entered a period of extreme bearishness and volatility. Political gridlock in U.S. debt limit negotiations, Standard & Poor's® downgrade of the United States' credit rating in early August and the lack of a credible solution to Europe's sovereign debt woes led stocks to experience some of their worst declines since the onset of the 2008 financial crisis.3 For its most recent fiscal year ended September 30, 2011, the fund's Class A shares returned 0.66%, compared with the Russell Midcap® Growth Index return of 0.80% and the Morningstar Mid-Cap Growth Funds category return of -1.15%.4,5 The fund's investment process continues to maintain a long-term perspective and a disciplined, fundamental approach to identifying quality mid-cap growth stocks. We conduct rigorous research to identify compelling opportunities and to build a well-diversified portfolio. We believe that bottom-up research and strategic allocation across the four "building blocks of growth" (companies that we characterize as displaying stable growth, growth at value prices, explosive growth or contingent growth) can lead to attractive risk-adjusted returns, because this approach strategically balances growth against risk in the portfolio. Apart from analyzing company fundamentals, we also use a qualitative scoring system to rank candidates for the portfolio by management quality, competitive positioning, earnings stability and other factors. Positive Contributors to Fund Performance During the 12-month period, strong stock selection within the health care and consumer staples sectors contributed to performance. In addition, sector allocation had a positive effect on results, based mainly on overweights in energy and underweights in materials and consumer staples.6,7 The top individual security-level contributors to relative performance during the period included Questcor Pharmaceuticals, Inc., Deckers Outdoor, Inc. and Diamond Foods, Inc. Questcor saw a spectacular run-up in its share price during the 12-month period, owing to increased prescriptions of its drug Acthar to treat multiple sclerosis flares. Prescriber penetration is still quite low, and there are several other medical conditions where Acthar should be useful. In the case of Deckers Outdoor, the manufacturer and retailer of Uggs (one of the strongest fashion trends in footwear over the past several years) and Teva sandals, the company has benefited from a string of solid results thanks to continued strong demand for Teva and Uggs from wholesale customers. Lastly, with its pending acquisition of the Pringles brand from Procter & Gamble, Diamond Foods showed itself to be an outstanding example of how smaller companies can benefit as large caps shed brands. The company has also begun to see synergies in distribution as it penetrates new retail outlets. Negative Contributors to Fund Performance Stock selection in the information technology, materials and financials areas was weak during the period, and an underweight in the consumer discretionary sector subtracted from returns. The largest individual detractors from performance on a company level included Urban Outfitters, Inc., Itron, Inc.* and Thompson Creek Metals Co., Inc. Urban Outfitters, a specialty retailer within the consumer discretionary sector that sells fashion apparel, accessories and home goods, was forced to mark down inventory as fashion preferences shifted away from their brand lines. We continue to hold the company, as consumers appear to be responding positively to new inventory, and Urban Outfitters is actively buying back shares. Shares of Itron, a provider of automated meter-reading technology, suffered as reduced spending on electrical meters, a lack of new contract awards and a loss of market share in key areas all weighed on results. We sold the position earlier this year. Additionally, holdings in Thompson Creek Metals, a diversified North American mining company, underperformed due to lower demand for commodities on the expectation of an economic slowdown in China. We believe that Thompson Creek is currently undervalued and continue to hold the shares. Outlook and Positioning In light of the recent loss of momentum in global growth, we remain cautious regarding short-term equity market prospects. However, we also think that the U.S. economy is merely undergoing a "soft patch," and that it should avoid a "double-dip" recession. At the same time, we expect further economic headwinds related to Europe's sovereign debt issues, China's slowing economy and the current political impasse in U.S. policy making. Earnings estimates for mid-cap companies are already being revised down, and the likelihood of further reductions could prolong the market's doldrums. Given the subdued pace of economic recovery — and relatively benign inflation — we believe the Fed is likely to remain as accommodative as possible. We have continued to position the fund for eventual economic recovery. However, given the difficult market conditions, we moved to a more defensive stance within the "building blocks of growth" several months ago, reducing the fund's weightings in cyclical and higher-risk stocks with the goal of mitigating elevated market fluctuation. Stock selection is critical to our investment process, and we continue to invest in quality companies with attractive fundamentals that can increase revenue and gain market share. In the months to come, we expect strong merger and acquisition activity to be supportive of mid-cap stock valuations. Following past recessions, higher-quality mid-cap stocks have typically outperformed, and we are optimistic that history will repeat itself when U.S. growth eventually regains momentum, though there are no guarantees. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Mid Cap Growth Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Joseph Axtell, CFA Rafaelina M. Lee Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 Quantitative easing (QE 2) was an asset purchase program initiated by the U.S. Federal Reserve as a means to jump-start the sluggish U.S. economy. 2 Sovereign debt is a government bond that is issued in a foreign currency. 3A credit quality rating measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 4Russell Midcap Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the US and whose common stocks are traded. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 5Source: Morningstar, Inc. The U.S. mid-cap range for market capitalization typically falls between $1 billion and $8 billion and represents 20% of the total capitalization of the U.S. equity market. Growth is defined based on fast growth (high growth rates for earnings, sales, book value and cash flow) and high valuations (high price ratios and low dividend yields). Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. 6 The consumer staples sector consists of companies that provide goods and services that are essential, such as food, beverages, prescription drugs and household products. 7"Overweight" means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. "Underweight" means a fund holds a lower weighting in a given sector or stock. * No longer held in the portfolio as of September 30, 2011. Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 0.66% 2.81% -1.13% 3.35% Class B -0.22% 1.91% -1.96% 2.51% Class C -0.19% 1.92% -1.94% 2.52% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.12% 0.80% -2.29% 2.74% Class B (max 4.00% CDSC) -3.20% 1.26% -2.13% 2.51% Class C (max 1.00% CDSC) -0.19% 1.92% -1.94% 2.52% No Sales Charges Class S 0.99% 3.04% -0.88% 3.51% Institutional Class 0.89% 3.18% -0.82% 3.65% Russell Midcap® Growth Index+ 0.80% 5.89% 1.64% 6.70% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.40%, 2.37%, 2.18%, 1.09% and 1.09% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 28, 2002 and for Class S shares for the periods prior to its inception on February 1, 2005 are derived from the historical performance of Investment Class shares of DWS Mid Cap Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Mid Cap Growth Fund — Class A [] Russell Midcap Growth Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +Russell Midcap® Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the US and whose common stocks are traded. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 9/30/11 $ 9/30/10 $ Distribution Information: Twelve Months as of 9/30/11: Income Dividends $ Morningstar Rankings — Mid-Cap Growth Funds Category as of 9/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 38 3-Year of 58 5-Year of 81 Class B 1-Year of 47 3-Year of 68 5-Year of 89 Class C 1-Year of 47 3-Year of 68 5-Year of 88 Class S 1-Year of 35 3-Year of 55 5-Year of 79 Institutional Class 1-Year of 36 3-Year of 52 5-Year of 78 10-Year of 77 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended September 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Mid Cap Growth Fund 1.22% 2.07% 2.03% .97% 1.00% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 9/30/11 9/30/10 Common Stocks 96% 97% Cash Equivalents 4% 3% 100% 100% Sector Diversification (As a % of Common Stocks) 9/30/11 9/30/10 Information Technology 20% 23% Consumer Discretionary 19% 18% Health Care 18% 16% Industrials 13% 13% Energy 9% 11% Consumer Staples 8% 4% Financials 7% 7% Materials 4% 5% Telecommunication Services 2% 3% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at September 30, 2011 (19.5% of Net Assets) 1. Deckers Outdoor Corp. Designs and markets function-oriented footwear and apparel 2.6% 2. Herbalife Ltd. Sells weight management, nutritional supplement and personal care products 2.5% 3. Diamond Foods, Inc. Branded food company 2.1% 4. Questcor Pharmaceuticals, Inc. A biopharmaceutical company 2.1% 5. Darden Restaurants, Inc. Operator of restaurant services 1.7% 6. SXC Health Solutions Corp. Provides pharmacy and health care services 1.7% 7. Green Mountain Coffee Roasters, Inc. Roasts Arabica coffees and offers various coffee selections 1.7% 8. Church & Dwight Co., Inc. Produces sodium bicarbonate and sodium bicarbonate-based products 1.7% 9. Healthspring, Inc. Offers managed care services 1.7% 10. Children's Place Retail Stores, Inc. Operator of apparel and accessories for newborn to 12-year-old children 1.7% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of September 30, 2011 Shares Value ($) Common Stocks 96.2% Consumer Discretionary 18.3% Auto Components 2.1% BorgWarner, Inc.* (a) Gentex Corp. (a) Tenneco, Inc.* Hotels Restaurants & Leisure 3.1% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* Household Durables 1.1% Jarden Corp. (a) Internet & Catalog Retail 1.0% Priceline.com, Inc.* (a) Specialty Retail 6.9% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* (a) Guess?, Inc. Tiffany & Co. (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 4.1% Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* (a) Consumer Staples 8.0% Food Products 3.9% Diamond Foods, Inc. (a) Green Mountain Coffee Roasters, Inc.* (a) Household Products 1.7% Church & Dwight Co., Inc. (a) Personal Products 2.4% Herbalife Ltd. Energy 8.8% Energy Equipment & Services 6.4% Complete Production Services, Inc.* Core Laboratories NV (a) Dresser-Rand Group, Inc.* FMC Technologies, Inc.* (a) National Oilwell Varco, Inc. Oil States International, Inc.* (a) Oil, Gas & Consumable Fuels 2.4% Concho Resources, Inc.* Pioneer Natural Resources Co. (a) Ultra Petroleum Corp.* (a) Financials 6.2% Capital Markets 2.3% Affiliated Managers Group, Inc.* (a) Invesco Ltd. Lazard Ltd. "A" TD Ameritrade Holding Corp. (a) Commercial Banks 0.7% Prosperity Bancshares, Inc. (a) Diversified Financial Services 1.2% Portfolio Recovery Associates, Inc.* (a) Insurance 1.6% W.R. Berkley Corp. (a) Real Estate Management & Development 0.4% CB Richard Ellis Group, Inc. "A"* Health Care 16.9% Biotechnology 0.6% Onyx Pharmaceuticals, Inc.* Health Care Equipment & Supplies 2.2% Sirona Dental Systems, Inc.* Thoratec Corp.* Health Care Providers & Services 8.4% AmerisourceBergen Corp. (a) Centene Corp.* (a) DaVita, Inc.* Fresenius Medical Care AG & Co. KGaA (ADR) (a) Healthspring, Inc.* Laboratory Corp. of America Holdings* Health Care Technology 1.7% SXC Health Solutions Corp.* Life Sciences Tools & Services 0.9% Life Technologies Corp.* Pharmaceuticals 3.1% Pacira Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc.* (a) Watson Pharmaceuticals, Inc.* Industrials 12.1% Aerospace & Defense 1.4% BE Aerospace, Inc.* Commercial Services & Supplies 1.2% Stericycle, Inc.* (a) Construction & Engineering 0.6% Chicago Bridge & Iron Co. NV Electrical Equipment 3.0% Babcock & Wilcox Co.* General Cable Corp.* (a) Rockwell Automation, Inc. Thomas & Betts Corp.* Machinery 3.0% Eaton Corp. Gardner Denver, Inc. (a) Joy Global, Inc. Timken Co. Professional Services 2.1% IHS, Inc. "A"* Robert Half International, Inc. (a) Road & Rail 0.8% Kansas City Southern* Information Technology 19.6% Communications Equipment 1.5% Acme Packet, Inc.* Harris Corp. (a) Polycom, Inc.* (a) Computers & Peripherals 1.7% NetApp, Inc.* (a) Western Digital Corp.* Internet Software & Services 1.4% Equinix, Inc.* (a) IT Services 3.8% Cognizant Technology Solutions Corp. "A"* Syntel, Inc. VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 3.2% Altera Corp. ARM Holdings PLC (ADR) Atmel Corp.* First Solar, Inc.* (a) Netlogic Microsystems, Inc.* Software 8.0% BMC Software, Inc.* Check Point Software Technologies Ltd.* (a) Concur Technologies, Inc.* (a) Intuit, Inc.* MICROS Systems, Inc.* Red Hat, Inc.* Rovi Corp.* Materials 4.1% Chemicals 0.6% Solutia, Inc.* Containers & Packaging 1.0% Crown Holdings, Inc.* Metals & Mining 1.4% Cliffs Natural Resources, Inc. Thompson Creek Metals Co., Inc.* (a) Walter Energy, Inc. Paper & Forest Products 1.1% Schweitzer-Mauduit International, Inc. (a) Telecommunication Services 2.2% Wireless Telecommunication Services American Tower Corp. "A"* (a) MetroPCS Communications, Inc.* Total Common Stocks (Cost $282,360,951) Securities Lending Collateral 32.9% Daily Assets Fund Institutional, 0.17% (b) (c) (Cost $106,569,059) Cash Equivalents 3.6% Central Cash Management Fund, 0.10% (b) (Cost $11,489,439) % of Net Assets Value ($) Total Investment Portfolio (Cost $400,419,449)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security +The cost for federal income tax purposes was $399,658,094. At September 30, 2011, net unrealized appreciation for all securities based on tax cost was $29,702,159. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $60,320,514 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $30,618,355. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2011 amounted to $101,940,303, which is 31.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
